Title: James Madison to Chapman Johnson, 23 December 1829
From: Madison, James
To: Johnson, Chapman


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                 23. 1829
                            
                        
                        
                        I inclose a copy of the paper which the Secy. to the Board of Visitors has furnished according to an
                            instruction for the purpose. And I ask the favor of you, in case Mr. Cabell shd. have left Richmond to forward the one for
                            him, with the proper direction
                        
                            
                                
                            
                        
                    